Dismissed and Memorandum Opinion filed January 26, 2006








Dismissed and Memorandum Opinion filed January 26,
2006.
 
 
In The
 
Fourteenth Court of Appeals
____________
 
NO. 14-05-01253-CR
____________
 
NASON SHAUN GARZA,
Appellant
 
V.
 
THE STATE OF TEXAS, Appellee
 

 
On Appeal from the
263rd District Court
Harris   County, Texas
Trial Court Cause No. 1033879
 

 
M E M O R A N D U M   O P I N I O N
Appellant entered a guilty plea to offense of possession of
marijuana.  In accordance with the terms
of a plea bargain agreement with the State, the trial court sentenced appellant
on November 22, 2005, to confinement for six years in the Institutional Division
of the Texas Department of Criminal Justice. 
Appellant filed a pro se notice of appeal.  We dismiss the appeal.




The trial court entered a certification of the defendant=s right to appeal in which the court
certified that the defendant waived the right of appeal.  See Tex.
R. App. P. 25.2(a)(2).  The trial
court=s certification is included in the
record on appeal.  See Tex. R. App. P. 25.2(d).  The record supports the trial court=s certification.  See Dears v. State, 154 S.W.3d 610,
615 (Tex. Crim. App. 2005).
Accordingly, we dismiss the appeal.  
 
PER CURIAM
 
Judgment rendered and Memorandum
Opinion filed January 26, 2006.
Panel consists of Justices Hudson,
Frost, and Seymore.
Do Not Publish C Tex. R. App.
P. 47.2(b).